DAUKSCH, Judge.
McNatt, a plaintiff and defendant in consolidated cases below, petitions for writ of certiorari to review an order granting the city of Orlando’s motion to compel production of witness statements.
Petitioner alleges the trial court departed from the essential requirements of law in ordering the production because the statements “invaded the work product privilege and/or attorney-client privilege.” We cannot issue our writ based upon a bald assertion of that kind. It must be somehow demonstrated in the record that the statement would constitute such a violation. Here there is no such showing either in the written objection or in a recorded hearing. There was a hearing, unrecorded.
Because petitioner has failed clearly to demonstrate a departure from the essential requirements of law we must deny the writ.
WRIT DENIED.
ORFINGER and COBB, JJ., concur.